2020 WI 22

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2018AP168


COMPLETE TITLE:        In the matter of the temporary guardianship and
                       protective placement of J.J.H.:

                       Waukesha County,
                                 Petitioner-Respondent,
                            v.
                       J.J.H.,
                                 Respondent-Appellant-Petitioner.

                          REVIEW OF DECISION OF THE COURT OF APPEALS

OPINION FILED:         February 27, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         February 10, 2020

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Waukesha
   JUDGE:              Lloyd Carter

JUSTICES:
DALLET, J. dissents.
NOT PARTICIPATING:
ANN WALSH BRADLEY and HAGEDORN, JJ.

ATTORNEYS:



      For the respondent-appellant-petitioner, there were briefs
filed by Colleen D. Ball, assistant state public defender. There
was an oral argument by Colleen D. Ball.


      For the petitioner-respondent, there was a brief filed by
Robert J. Mueller, Wauskeha. There was an oral argument by Robert
J. Mueller.


      An amicus curiae briefs was filed on behalf of Association
for the Rights of Citizens with Handicaps, Disability Rights
Wisconsin,   National   Disability       Rights   Network,   and   National
Association of the Deaf by Susan R. Tyndall and Habush, Habush &
Rottier, S.C.




                                     2
                                                                       2020 WI 22




                                                               NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.    2018AP168
(L.C. No.    2017ME589)

STATE OF WISCONSIN                           :              IN SUPREME COURT

In the matter of the temporary guardianship and
protective placement of J.J.H.:



Waukesha County,
                                                                      FILED
             Petitioner-Respondent,                             FEB 27, 2020

      v.                                                            Sheila T. Reiff
                                                                Clerk of Supreme Court

J.J.H.,

             Respondent-Appellant-Petitioner.




      REVIEW of a decision of the Court of Appeals.                  Dismissed as

improvidently granted.



      ¶1    PER   CURIAM.   J.J.H.    petitioned        for    review       of   the

decision of the court of appeals, Waukesha Cty. v. J.J.H., No.

2018AP168,    unpublished   order    (Wis.   Ct.     App.     Jan.    30,    2019),

dismissing her appeal as moot.       After reviewing the record and the

briefs of both parties, and after hearing oral arguments, we
conclude this matter should be dismissed as improvidently granted.
                                                    No.   2018AP168



    ¶2   By the Court.—The review of the decision of the court of

appeals is dismissed as improvidently granted.

    ¶3   ANN WALSH BRADLEY, J., withdrew from participation.

    ¶4   BRIAN HAGEDORN, J., did not participate.

    ¶5   REBECCA FRANK DALLET, J., dissents.




                                2
    No.   2018AP168




1